DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 13-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to details of a first thickness x1 of a first polymer substrate and a second thickness x2 of a second polymer substrate of a display device conforming to a formula: 0<(x1-x2)/x1≤0.9, classified in G02F1/16755.

II. Claims 13-20, drawn to details of a bendable display device wherein a stress on the bendable display device located on a neutral plane is equal to 0 when the bendable display device is bent, classified in G02F1/133305.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see pages 6-14, filed 8/12/2021, with respect to the rejection(s) of claim(s) 1-12, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited references of Sano et al. (U.S. 2017/0257939), Yasumatsu (U.S. 2012/0242610), and Sakaigawa et al. (U.S. 6,118,512).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. 2017/0257939) in view of Yasumatsu (U.S. 2012/0242610).


	a first polymer substrate (SUB1 comprising 10, Fig. 2; page 2, para [0037]);
	a second polymer substrate (SUB2 comprising 30, Fig. 2; page 3, para [0041, 0046]) disposed opposite to the first polymer substrate (SUB1 comprising 10, Fig. 2); and
	a liquid crystal layer (liquid crystal layer of PNL, Fig. 2; page 10, para [0150]) disposed between the first polymer substrate (SUB1 comprising 10, Fig. 2) and the second polymer substrate (SUB2 comprising 30, Fig. 2);
	wherein the first polymer substrate (SUB1 comprising 10, Fig. 2) has a first thickness (such as thickness of 10, Fig. 2), the second polymer substrate (SUB2 comprising 30, Fig. 2) has a second thickness (such as thickness of 30, Fig. 2), and the first thickness (such as thickness of 10, Fig. 2) is greater than the second thickness (such as thickness of 30, Fig. 2).

Sano does not expressly disclose wherein the first thickness (thickness of 10, Fig. 2) and the second thickness (thickness of 30, Fig. 2) conform to a formula: 0<(x1-x2)/x1≤0.9, where x1 is the first thickness, and x2 is the second thickness.  However, Sano discloses wherein the first thickness (thickness of 10, Fig. 2) is greater than the second thickness (thickness of 30, Fig. 2).  Furthermore, Yasumatsu discloses a display device (1, Fig. 2; page 3, para [0042]) comprising a first polymer substrate (21, Fig. 2; page 3, para [0045]) and a second polymer substrate (31, Fig. 2; page 3, para [0048]), wherein the first polymer substrate (21, Fig. 2) and the second polymer substrate (31, Fig. 2) can each be set to have a thickness of 8 um to 20 um (page 3, para [0045, 0048]).



Regarding claim 2, Sano as modified by Yasumatsu discloses a display device with all the limitations above and further discloses a plurality of thin-film transistors (Sano: SW, Fig. 2; page 2, para [0037-0038]) disposed on a surface of the first polymer substrate (Sano: upper surface of 10 of the first polymer substrate SUB1 comprising 10, Fig. 2) facing the liquid crystal layer (Sano: liquid crystal layer of PNL between SUB1 and SUB2, Fig. 2; page 10, para [0150]).



Regarding claim 4, Sano as modified by Yasumatsu discloses a display device with all the limitations above and further discloses wherein the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2) comprises a plurality of protrusion elements (Sano: WD, Fig. 2; page 3, para [0041]), and the plurality of protrusion elements (Sano: WD, Fig. 2; page 3, para [0041]) are disposed under a top surface (Sano: top surface of 14, Fig. 2; page 3, para [0041]) of the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2).
Regarding claim 5, Sano as modified by Yasumatsu discloses a display device with all the limitations above and further discloses wherein the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2) further comprises a plurality of protrusion portions (Sano: 4, Fig. 2; page 3, para [0042]) respectively corresponding to one of the plurality of protrusion elements (Sano: WD, Fig. 2), and the plurality of protrusion portions (Sano: 4, Fig. 2) protrude from the top surface (Sano: top surface of 14, Fig. 2) of the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2), and the display device comprises a metal pattern layer (Sano: PE, Fig. 2; page 3, para [0045]) crossing one of the plurality of protrusion portions (Sano: 4, Fig. 2).



Regarding claim 7, Sano as modified by Yasumatsu discloses a display device with all the limitations above and further discloses an inorganic layer (Sano: 12, Fig. 2; page 3, para [0040]) disposed on the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2), wherein the inorganic layer (Sano: 12, Fig. 2) comprising a protrusion portion (Sano: protrusion portion of 12 overlapping WG, Fig. 2), a width of the protrusion portion (Sano: such as horizontal width of portion of 12 between WS and WD, Fig. 2) is less than a width of one of the plurality of protrusion elements (Sano: horizontal width of WD, Fig. 2), and a height of the protrusion portion is less than a height of the one of the plurality of protrusion elements (Sano: height of the protrusion portion of 12 overlapping WG is less than a height of the one of the protrusion elements WD, Fig. 2).

Regarding claim 10, Sano as modified by Yasumatsu discloses a display device with all the limitations above and further discloses wherein the display device (Sano: DSP, Fig. 2) has a neutral plane (Sano: upper horizontal surface of 13, Fig. 2), and a distance between the neutral plane (Sano: upper horizontal surface of 13, Fig. 2) and the first polymer substrate (Sano: upper surface of 10 of SUB1, Fig. 2) is less than a distance between the neutral plane (Sano: upper 

Regarding claim 11, Sano as modified by Yasumatsu discloses a display device with all the limitations above and further discloses wherein the display device (Sano: DSP, Fig. 2) has a neutral plane (Sano: upper surface of 10, Fig. 2) located in the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. 2017/0257939) in view of Yasumatsu (U.S. 2012/0242610) as applied to claim 2 above and further in view of Liu et al. (U.S. 2017/0373264).

Regarding claim 8, Sano as modified by Yasumatsu discloses a display device with all the limitations of claim 2 above but does not expressly disclose a stress buffer layer disposed between the plurality of thin-film transistors (Sano: SW, Fig. 2) and the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2).  However, Liu discloses a first substrate (400a, Fig. 10; page 5, para [0065]) of a display device (page 1, para [0002]) comprising a stress buffer layer (418, Fig. 10; page 5, para [0067]) disposed between a plurality of thin-film transistors (422, Fig. 10; page 5, para [0067]) and the first substrate (400a, Fig. 10) in order to provide a buffer insulating layer between the plurality of thin film transistors and the first substrate.
Therefore, before the time of the effective filing of the claimed invention, it would have been .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. 2017/0257939) in view of Yasumatsu (U.S. 2012/0242610) as applied to claim 2 above and further in view of Sakaigawa et al. (U.S. 6,118,512).

Regarding claim 9, Sano as modified by Yasumatsu discloses a display device with all the limitations above and further discloses an inorganic insulating layer (Sano: 13, Fig. 2; page 3, para [0040]) disposed between the plurality of thin film transistors (Sano: such as portion WD of SW, Fig. 2) and the first polymer substrate (Sano: such as portion 10 of SUB1, Fig. 2) but does not expressly disclose that the inorganic insulating layer (Sano: 13, Fig. 2) is a transparent photoresist layer.  However, Sakaigawa discloses a display device (Fig. 1; col 6, lines 17-19) comprising a transparent inorganic insulating layer (3, Fig. 1; col 6, lines 35-41) that can be formed of various art recognized equivalent materials such as inorganic materials of silicon dioxide or organic materials such as a photoresist resin (col 6, lines 35-41).

.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. 2017/0257939) in view of Yasumatsu (U.S. 2012/0242610) as applied to claim 2 above and further in view of Okazaki et al. (U.S. 2012/0069282).

Regarding claim 12, Sano as modified by Yasumatsu discloses a display device with all the limitations above but does not expressly disclose wherein the display device (Sano: DSP, Fig. 2) further comprises a first phase retardation film disposed on a side of the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2) opposite to the plurality of thin film transistors (Sano: SW, Fig. 2), a phase retardation value of the first polymer substrate in an in-plane direction is 0, and a phase retardation value of the first polymer substrate in a film thickness direction is less than or equal to 300nm.  However, Okazaki discloses a display device (100, Fig. 1; page 5, para [0100]) comprising a first phase retardation film (negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) disposed on a side of a first substrate opposite to a plurality of thin-film 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the display device (Sano: DSP, Fig. 2) of Sano as modified by Yasumatsu with the first phase retardation film (Okazaki: negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) of Okazaki such that the first phase retardation film (Okazaki: negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) is disposed on a side of the first polymer substrate (Sano: bottom side of 10 of SUB1, Fig. 2) opposite to the plurality of thin film transistors (Sano: SW, Fig. 2) and a phase retardation value of the first polymer substrate (Sano: SUB1 comprising 10, Fig. 12) in an in-plane direction is 0 (Okazaki: negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) and a phase retardation value of the first polymer substrate (Sano: SUB1 comprising 10, Fig. 2) in a film thickness direction is less than or equal to 300nm (Okazaki: such as 270nm retardation value in thickness direction of negative C plate between 1 and 6, Fig. 1; page 8, para [0134]) in order to obtain the benefits of providing a retardation film having a desirable optical compensating effect as evidenced by Okazaki (Fig. 1; page 8, para [0134]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL C LEE/Primary Examiner, Art Unit 2871